      Case 1:19-cv-06694-RA Document 43 Filed 12/16/19 Page 1 of 3


                                 LUPI(IN PLLC
                                 80 Broad Street, Suite 1301
                                    New York, NY 10004
                                                                 usoc-soNY
                                                                  oocuMEN'f      FILED
                                     Tel: (646) 367-2771          EtEClRO~lCALLY
                                    Fax: (646) 219-4870
                                    www.lupkinpllc.com           ,noc#:-~
                                                                 . \l \ \ F   f\\,E D : ~
                                   December 16, 2019               \
                                                                  ._;:-

VIA ECF AND HAND DELIVERY

Hon. Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square, Room 2003
New York, NY 10007

Re:    Comtech Telecommunications Corp. v. Eusebia Ltd., Case No. 19-cv-6694 (RA)

Dear Judge Abrams:

On December 5, out of concern that Defendant Eusebia Ltd. is not present to assert
confidentiality, Plaintiffs Comtech Telecommunications Corp. and TeleCommunication
Systems, Inc. sought leave to file under seal two agreements whose terms were
designated as confidential by the parties.

The Court having denied that motion without prejudice, we now renew it with respect
only to material Plaintiffs believe overcome the strong presumption of disclosure
described in Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006).
Specifically, Plaintiffs seek leave to file the agreements with very limited redactions, as
indicated in the copy being provided to the Court herewith, for the reasons set forth
below:

Judicial Documents

At a general level, both the Virtumedix® Provider Partner Agreement dated May 24,
2015 ("Platform License") and the Virtumedix® API License Agreement dated August
31, 2017 ("API License") can be considered, in the parlance of Lugosch, 'judicial
documents" entitled to the highest presumption of access. However, portions of those
documents that are not relevant to the Court's consideration of Plaintiffs' motion for
default judgment do not merit the same heightened protection:

       Some portions of the material plaintiff seeks to seal relate directly to the
       disputes this Court must resolve on the motions, and therefore the strong
       presumption of public access outweighs the plaintiffs privacy interests ....
       The remaining portions are immaterial, such as client names, and need not
       be submitted.
       Case 1:19-cv-06694-RA Document 43 Filed 12/16/19 Page 2 of 3



Hon. Ronnie Abrams
December 16, 2019
Page 2 of 3


MacroMavens, LLC v. Deutsche Bank Securities, Inc., No. 09 Civ. 7819(PKC), 2011 WL
1796138, *3 (S.D.N.Y. April 27, 2011).

Payment Terms

Exhibit A to the Platform License contains Plaintiffs' proprietary pricing terms. Sections
4 and 5 of that Exhibit set forth the License Fee and Consultation Fees that form, in part,
the basis for Plaintiffs' claims for damages, and must be disclosed under Lugosch.
However, sections I and 2 set forth the Localization Fee and Hosting Setup Fee, which
are not among the fees sought by Plaintiffs in this action and thus are not relevant to this
Court's review of Plaintiffs' motion. Given the lower bar for redaction of immaterial
information, we believe it is appropriate to redact the amounts to preserve the
confidentiality of pricing information that could, if disclosed to parties with whom
Plaintiffs negotiate such pricing, would put Plaintiffs at a competitive disadvantage. See
Declaration of James Mohler dated December 16, 2019 ("Mohler Deel.") ,r 5.

API Specifications

Exhibit A to the API License sets forth the specifications of the Application Programming
Interface ("API") for the Virtumedix® platform. As alleged in the Amended Complaint,
the API is among the proprietary information that Defendant used to unlawfully reverse
engineer Plaintiffs' software. See, e.g., Am. Comp!. ,r 59. As such, the confidential nature
of the API is presumed. See Fed. R. Civ. P. 8(b)(6); Transatlantic Marine Claims Agency,
Inc. v. Ace Shipping Corp., Div. of Ace Young Inc., 109 F.3d 105, 108 (2d Cir. 1997).
Moreover, the API specification itself, which is a technical document, is not germane to
this Court's determination of the quantum of damages and thus not "relevant to the
performance of the judicial function and useful in the judicial process." Lugosch, 435
F.3d at 119. Thus, the presumption in favor of disclosure is lessened. See MacroMavens,
supra.

The public's right to access court documents may be surmounted by a party's showing
that "closure is essential to preserve higher values and is narrowly tailored to serve that
interest." Lugosch, 435 F.3d at 120. Here, redaction of the API specifications is essential
to protect Plaintiffs' valuable intellectual property. The mere fact that the confidential API
can be used to reverse engineer proprietary software worth hundreds of thousands of
dollars is sufficient to establish the enormous financial losses Plaintiffs could suffer if
their API were publicly disclosed. See Mohler Deel. ,r,r 6-11; Am. Comp!. ,r,r 56-59
Platform License Exhibit A; API License Exhibit A.

Plaintiffs have taken significant measures to protect the APL Among other things, they
marked the API specification as confidential on its face, included contractual provisions
specifically designed to restrict the use and disclosure of the API, and restricted access to
        Case 1:19-cv-06694-RA Document 43 Filed 12/16/19 Page 3 of 3



Hon. Ronnie Abrams
December 16, 2019
Page 3 of 3


the API both within and outside of the business. See Mohler Deel. ,, 6-9. The API is
licensed separately from the Virtumedix® software and access to the API costs a
minimum of $250,000. See API License Exhibit A. In the wrong hands, the API could be
used to facilitate the reverse-engineering of the Virtumedix® software, causing Plaintiffs
substantial financial and competitive damage. See Mohler Deel. ,, 10-11.

The public has little, if any, countervailing interest in the API specification, which would
be essentially meaningless to most lay persons, except for members of the public who
would wish to profit at Plaintiffs' expense.

For these reasons, Plaintiffs respectfully request that this Court permit Plaintiffs to
publicly file the two licenses with the very limited redactions proposed herein. Attached
hereto as exhibits are the Virtumedix® Provider Partner Agreement and the Virtumedix®
API License Agreement, as proposed to be publicly filed, and the Declaration of James
Mohler.

                                                           Respectfully,

                                                           Isl Michael B. Smith

                                                           Michael B. Smith



4842-4243-5247, V. 3




    Application granted. Plaintiffs may file the two licenses with the
    redactions they have proposed.

    SO ORDERED.


                                        f-tlon. Ronnie Abrams
                                        12/17/2019
